          Case 1:21-cv-02106-CAP Document 1 Filed 05/19/21 Page 1 of 13




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

GABRIELLE WELBORN,                                    Civil Action No.

     Plaintiff,

v.                                                    JURY TRIAL DEMANDED

SUNOCO GAS STATION, A
GEORGIA CORPORATION,
MUHAMMAD RAZZAQ,
INDIVIDUALLY.

     Defendant.


                          COMPLAINT FOR DAMAGES

        COMES NOW, Plaintiff Gabrielle Welborn (hereinafter “Plaintiff”), by

and through undersigned counsel, and files this, his Complaint for Damages

against Defendants Sunoco Gas Station, a Georgia Corporation, and Muhammad

Razzaq, Individually (hereinafter “Defendants”), and respectfully shows the Court

as follows:

                          I. NATURE OF COMPLAINT

                                               1.

        Plaintiff brings this action to obtain full and complete relief and to redress

the unlawful employment practices described herein.
        Case 1:21-cv-02106-CAP Document 1 Filed 05/19/21 Page 2 of 13




                                               2.

      This action seeks declaratory relief, liquidated and actual damages for

Defendants’ failure to pay federally mandated overtime wages to Plaintiff in

violation of the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §201, et

seq. (hereinafter “FLSA”) during Plaintiff’s employment with Defendants

(hereinafter referred to as the “relevant time period”).

                        II. JURISDICTION AND VENUE

                                               3.

      The jurisdiction of this Court is invoked pursuant to 29 U.S.C. § 216(b) and

28 U.S.C. § 1331.

                                               4.

      Venue is proper in this district pursuant to 29 U.S.C. § 1391(b) because

Sunoco Gas Station, and Muhammad Razzaq reside in this district.

                                   III. PARTIES

                                               5.

      During Plaintiff’s employment with Defendants, and at all times material

hereto, Plaintiff was a resident of the State of Georgia and is subject to the

jurisdiction of this Court.




                                           2
          Case 1:21-cv-02106-CAP Document 1 Filed 05/19/21 Page 3 of 13




                                             6.

      Sunoco Gas Station is a Georgia Limited Liability Corporation that resides

in this district, does business, and is engaged in commerce within the State of

Georgia

                                             7.

      Sunoco Gas Station is now and, at all times relevant hereto, has been a

domestic corporation engaged in an industry affecting commerce.

                                             8.

      At all times relevant to this action, Muhammad Razzaq is an individual

resident of the State of Georgia who owns and operates Sunoco Gas Station, and

who regularly exercised the authority to: (a) hire and fire employees; (b) determine

the work schedules for the employees; and (c) control the finances and operations

of Sunoco Gas Station. By virtue of having regularly exercised that authority on

behalf of Sunoco Gas Station, Muhammad Razzaq is an employer as defined by 29

U.S.C. § 201, et seq.

                                             9.

      Defendants may be served by delivering a copy of the summons and

complaint upon its Registered Agent, Muhummad Razzaq at its principal place of

business, 378 HWY 155 S, McDonough, Georgia 30253.




                                         3
          Case 1:21-cv-02106-CAP Document 1 Filed 05/19/21 Page 4 of 13




                                               10.

         Plaintiff was an “employee” of Defendants, as defined by the FLSA, 29

U.S.C.S. § 201 et seq., 29 U.S.C. § 203(e).

                                               11.

         Plaintiff performed non-exempt labor for Defendants within the last three (3)

years.

                                               12.

         Defendants employed Plaintiff during the relevant time period.

                                               13.

         During the relevant time period, Plaintiff worked an amount of time that was

more than forty (40) hours per workweek and was not paid the overtime wage

differential.

                                               14.

         Defendants are a municipal employer engaged in interstate commerce, and

its gross revenues exceed $500,000.00 per year.

                                               15.

         Defendants are classified as an “employer” within the definition of FLSA

§3(d), 29 U.S.C. §203(d).




                                           4
         Case 1:21-cv-02106-CAP Document 1 Filed 05/19/21 Page 5 of 13




                                             16.

        During Plaintiff’s employment with Defendants, Defendants employed two

(2) or more employees which handled goods, materials, and supplied which

travelled in interstate commerce.

                                             17.

        Defendant is governed by and subject to FLSA §7, 29 U.S.C. §204 and

§207.

                        IV. FACTUAL ALLEGATIONS

                                             18.

   Plaintiff began working at the Store in February 2020 as a Cashier.

                                             19.

   With the Store being severely understaffed, Plaintiff immediately began

working significant overtime.


                                             20.

        Although the normal business hours for Store had it closing at 2AM,

Plaintiff would regularly remain at the store until at least 3:30AM, ensuring that

all operations had been completed, and the store was cleaned and secured for the

next business day.




                                         5
          Case 1:21-cv-02106-CAP Document 1 Filed 05/19/21 Page 6 of 13




                                                21.

         On or around June 30, 2020, Plaintiff informed her supervisor that she was

concerned that she was not being paid for her overtime worked at the Store.


                                                22.

         Immediately after, Plaintiff’s supervisor began cutting her shifts

eliminating entire work periods to where Plaintiff would not even clock forty (40)

hours.

                                                23.

         Plaintiff contacted her supervisor on several occasions asking when she

would be back on schedule, but he failed to respond.


                                                24.

         On or around July 3, 2020, Plaintiff’s supervisor terminated her alleging

that he had been receiving various complaints from customers, which was false.


                                                25.

         Plaintiff had built strong relationships with regular customers of the Store,

and consistently provided great customer service.




                                            6
        Case 1:21-cv-02106-CAP Document 1 Filed 05/19/21 Page 7 of 13




                          V. CLAIMS FOR RELIEF

                                     Count I

                Violation of the Overtime Wage Requirement of
                         the Fair Labor Standards Act


                                             26.

      Plaintiff repeats and re-alleges each and every allegation contained in the

preceding paragraphs of this Complaint with the same force and effect as if set

forth herein.

                                             27.

      Defendants have violated the FLSA, 29 U.S.C. § 201, et seq. including but

not limited to 29 U.S.C. § 207, by failing to pay overtime wages for hours Plaintiff

worked more than forty (40) hours in given workweeks and by forcing Plaintiff to

work off the clock without compensation.

                                             28.

      The FLSA, 29 U.S.C. § 207, requires employers to pay employees one and

one-half times the regular rate of pay for all hours worked more than 40 hours in a

workweek.

                                             29.

      Defendants knowingly and willfully permitted Plaintiff to routinely work

more than 40 hours per week without overtime compensation.


                                         7
        Case 1:21-cv-02106-CAP Document 1 Filed 05/19/21 Page 8 of 13




                                             30.

      Defendants’ actions, policies and/or practices as described above violate the

FLSA’s overtime requirement due to their repeated failure to compensate Plaintiff

at the required overtime rate.

                                             31.

      Defendants have failed to accurately report, record and/or preserve records

of hours worked by Plaintiff, and thus have failed to make, keep and preserve

records with respect to each of their employees sufficient to determine their wages,

hours, and other conditions and practices of employment, in violation of the FLSA.

                                             32.

      Defendants’ violations of the FLSA were willful and in bad faith.

                                             33.

      Pursuant to the FLSA, 29 U.S.C. § 216, Plaintiff is entitled to recover the

unpaid overtime wage differential, liquidated damages in an equal amount to

unpaid overtime, attorneys’ fees, and the costs of this litigation incurred in

connection with these claims.




                                         8
        Case 1:21-cv-02106-CAP Document 1 Filed 05/19/21 Page 9 of 13




                                      Count II

                        Violation of 29 U.S.C. § 215(a)(3)
                               (FLSA Retaliation)

                                              34.

      Plaintiff repeats and re-alleges each and every allegation contained in the

preceding paragraphs of this Complaint with the same force and effect as if set

forth herein.

                                              35.

      Plaintiff complained about not being compensated for her overtime, and

instead of Defendants appropriately compensating Plaintiff, Defendants retaliated

by subsequently terminating Plaintiff.

                                              36.

      29 U.S.C. § 215(a)(3) makes it unlawful for any person…to discharge or in

any other manner discriminate against any employee because such employee has

filed any complaint or instituted or caused to be instituted any proceeding under or

related to [the FLSA], or has testified or about to testify in any such proceeding, or

has served or is about to serve on an industry committee.

                                              37.

      The FLSA’s definition of the word “person” includes “an individual,

partnership, association, corporation, business trust, legal representative, or any

organized group of persons.”

                                          9
           Case 1:21-cv-02106-CAP Document 1 Filed 05/19/21 Page 10 of 13




                                                 38.

          Defendants are considered a “person” under the FLSA and are prohibited

from retaliating against Plaintiff because he engaged in activity protected under the

FLSA.

                                                 39.

          Defendants’ actions, policies and/or practices as described above violate the

FLSA’s anti-retaliation provision, 29 U.S.C. § 215(a)(3).

                                                 40.

          Defendants knew that their conduct violated the FLSA, and Defendants

acted with malice and/or reckless indifference to Plaintiff’s federally protected

rights.

                                                 41.

          Defendants’ violations of the FLSA were willful and in bad faith.

                                                 42.

          Plaintiff engaged in statutorily protected activity under the FLSA by, inter

alia, by opposing an employment practice he believed was unlawful under the

FLSA.




                                            10
       Case 1:21-cv-02106-CAP Document 1 Filed 05/19/21 Page 11 of 13




                                                 43.

      Plaintiff suffered adverse actions as a result of his statutorily protected

conduct, to wit: Defendants terminated her employment.

                                                 44.

      Defendants’ retaliatory conduct was not “wholly unrelated” and was, in fact,

directly related to Plaintiff engaging in activity protected under the FLSA.

                                                 45.

      Plaintiff’s statutorily protected activity was the motivating factor in

Defendants’ decision to retaliate against her.

                                                 46.

      As a direct and proximate result of the retaliation, Plaintiff has suffered

emotional distress, for which she is entitled to recover from Defendants.

                                                 47.

      Pursuant to the FLSA, 29 U.S.C. § 215(a)(3), Plaintiff is entitled to recover

actual and liquidated damages, including lost wages, as well as compensatory

damages, attorneys’ fees, and the costs of this litigation incurred in connection

with these claims.




                                          11
 Case 1:21-cv-02106-CAP Document 1 Filed 05/19/21 Page 12 of 13




                     VI. PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that this Court:

(A)   Grant Plaintiff a trial by jury as to all triable issues of fact;

(B)   Enter judgment against Defendants, awarding Plaintiff unpaid wages

      pursuant to the FLSA, 29 U.S.C. §§ 206(d), 207, and 216, liquidated

      damages as provided by 29 U.S.C. § 216, pre-judgment interest on

      unpaid wages, court costs, expert witness fees, and reasonable

      attorneys’ fees pursuant to 29 U.S.C. § 216, and all other remedies

      allowed under the FLSA; and,

(C)   Grant declaratory judgment declaring that Plaintiff’s rights have been

      violated;

(D)   Grant Plaintiff leave to add additional state law claims if necessary;

      and

(E)   Award Plaintiff such further and additional relief as may be just and

      appropriate.




                                     12
 Case 1:21-cv-02106-CAP Document 1 Filed 05/19/21 Page 13 of 13




Respectfully submitted the 19th day of May, 2021.

                               Respectfully submitted,

                               /s/ Jeremy Stephens
                               Jeremy Stephens, Esq.
                               Ga. Bar No.: 702063
                               MORGAN & MORGAN, P.A.
                               191 Peachtree Street, N.E., Suite 4200
                               Post Office Box 57007
                               Atlanta, Georgia 30343-1007
                               Tel: (404) 965-1682
                               Email: jstephens@forthepeople.com




                                 13
